DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2021 has been entered.
 
Response to Amendment

The amendment filed 16 May 2021 has been entered.  Claims 1-4 and 6-29 are currently pending in the application.  The rejections of record from the office action dated 13 January 2021 not repeated herein have been withdrawn.

Specification

The amendment filed 23 May 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There is no support to replace the unit millimeter with ml (milliliter).  First, it is noted that milliliter is a unit of volume not a unit of thickness.  Therefore, this does not make sense.  While the original specification at page 2 cites “under 10ml”, this does not provide support to replace all instances of millimeter with ml.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


“approximately 0.45-5.0 ml in thickness” or “approximately 0.85-3.0 ml in thickness”.  While the original specification at page 2 cites “under 10ml”, this does not provide support to replace all instances of millimeter with ml.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "large or bulky" is a relative term which renders the claim indefinite.  The term "large or bulky" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 
Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 18, the phrase “thickness of approximately 0.5 ml to 10.0 ml” renders the claim indefinite because ml (milliliter) is a unit of volume not thickness.
	Regarding claim 28, the phrase “approximately 0.45-5.0 ml in thickness” renders the claim indefinite because ml (milliliter) is a unit of volume not thickness.
Regarding claim 29, the phrase “approximately 0.85-3.0 ml in thickness” renders the claim indefinite because ml (milliliter) is a unit of volume not thickness.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-12, 15-19, 21-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1).
Regarding claims 1, 3-4, 6-12, 15-19, 21-26 and 28-29, Wilfong discloses a bag with an open end and a sealed bottom (abstract, [0003]), wherein the bag is a t-sack bag with handle portions (i.e. device for closing)(Fig. 1A, [0013]), wherein the bag may be made of polyethylene resins such as LLDPE, LDPE, HDPE and combinations 
It is the examiner’s position that the bag could be used to store or cover large or bulky items since these are terms of degree, which are not specifically defined and therefore any object could be considered large or bulky.  Alternatively, it would have been obvious to make the bag large enough to store or cover large or bulky items, depending on the end use of the bag.  It is noted that change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Regarding the bag being comprised of PCR or PIR resins, virgin resin, 30% post-industrial resin, post-consumer resin, up to approximately 20% PCR, 100% PIR, 80% PIR and 20% PCR, 20% PCR and 80% virgin resin, given that PCR (post-consumer recycle), PIR (post-industrial recycle) and virgin are merely identifying where the polyethylene came from and does not necessarily mean that there will be a chemical or structural difference between these resins or in the final product (i.e. bag or cover), it is the examiner’s position that these are merely product by process limitations.  Given that there is not necessarily a difference between these resins and given that Wilfong discloses a polyethylene bag, it is clear that Wilfong meets the present claims.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Wilfong meets the requirements of the claimed bag, Wilfong clearly meets the requirements of the present claims.
	Regarding claims 9-12, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to make the bag transparent, translucent, opaque or having one or more colors as a matter of design choice depending on the end use of the bag and/or to make the bag aesthetically pleasing to the consumer.
Regarding claims 1, 15 and 16, the recitation in the claims that the bag is “used to transport and store or cover objects”, “used to cover, transport, store and keep dry said objects for storage inside a basement, shed, garage or other location” or “covers, transports and protects said objects against dirt, debris, mold, insect, stains, and liquids during transport and storage” are merely intended uses. Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the 
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wilfong discloses a bag as presently claimed, it is clear that the bag of Wilfong would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
	Regarding claims 18-19 and 28-29, Wilfong does not specifically recite the thickness of the film/bag or the dimensions of the bag.  However, given that the thickness of the bag will affect the strength, flexibility and cost of the bag, it is the examiner’s position that it would have been obvious to adjust the thickness of the bag to any range including that claimed depending on the degree of strength, flexibility and cost desired depending on the end use of the bag.  It is further the examiner’s position that it would have been obvious to make the bag having any dimensions including the dimensions claimed depending on the desired end use of the bag and the desired amount of contents of the bag.
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1), as applied to claims 1 and 22 above, in view of Williams (US 5,056,931).
Regarding claims 2 and 27, modified Wilfong discloses all of the claim limitations as set forth above.  Modified Wilfong does not disclose an organic additive that causes biodegradation of said bag or cover in a landfill environment.
Williams discloses that it is known to add a biodegradable additive such as starch to a bag made of polyethylene (abstract, C6/L23-40).
Wilfong and Williams are analogous art because they both teach about polyethylene bags.  It would have been obvious to one of ordinary skill in the art to add the biodegradable additive of Williams to the bag of modified Wilfong in order to impart biodegradability to the bag so that it would degrade and reduce trash.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1), as applied to claim 1 above, in view of De Matteis et al. (US 4,909,636).
Regarding claims 13 and 14, modified Wilfong discloses all of the claim limitations as set forth above.  Modified Wilfong does not disclose printing in the form of advertising or printing with color graphics.
De Matteis discloses printing a logo or an ad on a t-sack bag (C1/L25-35, C5/L1-10, Fig. 1-6).
Wilfong and De Matteis are analogous art because they both teach about T-sack bags.  It would have been obvious to one of ordinary skill in the art to incorporate the printed logo/ad of De Matteis into the bag of modified Wilfong in order to provide a bag .
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1), as applied to claim 1 above, in view of Clark et al. (US 2005/0127087 A1).
Regarding claim 20, modified Wilfong discloses all of the claim limitations as set forth above.  Modified Wilfong does not disclose an antimicrobial and/or antifungal agent to protect the contents.
Clark discloses a bag made of polyethylene that may include an antimicrobial agent ([0045]-[0047]).
Wilfong and Clark are analogous art because they both teach about polyethylene bags.  It would have been obvious to one of ordinary skill in the art to incorporate the antimicrobial agent of Clark into the bag of modified Wilfong in order to provide a bag that resists antimicrobial degradation and protects the contents from microbial degradation.
Claims 1, 3-4, 6-12, 15-19, 21-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1) in view of Stein (US 2009/0314678 A1).
Regarding claims 1, 3-4, 6-12, 15-19, 21-26 and 28-29, Wilfong discloses a bag with an open end and a sealed bottom (abstract, [0003]), wherein the bag is a t-sack bag with handle portions (i.e. device for closing)(Fig. 1A, [0013]), wherein the bag may be made of polyethylene resins such as LLDPE, LDPE, HDPE and combinations 
It is the examiner’s position that the bag could be used to store or cover large or bulky items since these are terms of degree, which are not specifically defined and therefore any object could be considered large or bulky.  Alternatively, it would have been obvious to make the bag large enough to store or cover large or bulky items, depending on the end use of the bag.  It is noted that change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Wilfong does not specifically disclose that the bag is comprised of PCR or PIR resins, virgin resin, 30% post-industrial resin, post-consumer resin, up to approximately 20% PCR, 100% PIR, 80% PIR and 20% PCR, 20% PCR and 80% virgin resin. 
Stein discloses a bag that may comprise polyethylene and that the polyethylene may be from recycled or virgin sources or some combination thereof ([0063]). 
It would have been obvious to make the bag of Wilfong out of polyethylene from recycled or virgin sources or any combination thereof as disclosed by Stein because it is well known in the art to do so and doing so would amount to nothing more than using a known material for its intended use in a known environment to accomplish an entirely expected result.  It would have been obvious to obtain the recycled resins from post-
	Regarding claims 9-12, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to make the bag transparent, translucent, opaque or having one or more colors as a matter of design choice depending on the end use of the bag and/or to make the bag aesthetically pleasing to the consumer.
Regarding claims 1, 15 and 16, the recitation in the claims that the bag is “used to transport and store or cover objects”, “used to cover, transport, store and keep dry said objects for storage inside a basement, shed, garage or other location” or “covers, transports and protects said objects against dirt, debris, mold, insect, stains, and liquids during transport and storage” are merely intended uses. Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wilfong discloses a bag as presently claimed, it is clear that the bag of Wilfong would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1) and Stein (US 2009/0314678 A1), as applied to claims 1 and 22 above, in view of Williams (US 5,056,931).
Regarding claims 2 and 27, modified Wilfong discloses all of the claim limitations as set forth above.  Modified Wilfong does not disclose an organic additive that causes biodegradation of said bag or cover in a landfill environment.
Williams discloses that it is known to add a biodegradable additive such as starch to a bag made of polyethylene (abstract, C6/L23-40).
.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1) and Stein (US 2009/0314678 A1), as applied to claim 1 above, in view of De Matteis et al. (US 4,909,636).
Regarding claims 13 and 14, modified Wilfong discloses all of the claim limitations as set forth above.  Modified Wilfong does not disclose printing in the form of advertising or printing with color graphics.
De Matteis discloses printing a logo or an ad on a t-sack bag (C1/L25-35, C5/L1-10, Fig. 1-6).
Wilfong and De Matteis are analogous art because they both teach about T-sack bags.  It would have been obvious to one of ordinary skill in the art to incorporate the printed logo/ad of De Matteis into the bag of modified Wilfong in order to provide a bag that is appealing to a consumer and provides advertising to the consumer.  It would have been obvious to make the graphics having color for aesthetics purposes to make the bag more appealing to consumers.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilfong (US 2014/0301671 A1) and Stein (US 2009/0314678 A1), as applied to claim 1 above, in view of Clark et al. (US 2005/0127087 A1).

Clark discloses a bag made of polyethylene that may include an antimicrobial agent ([0045]-[0047]).
Wilfong and Clark are analogous art because they both teach about polyethylene bags.  It would have been obvious to one of ordinary skill in the art to incorporate the antimicrobial agent of Clark into the bag of modified Wilfong in order to provide a bag that resists antimicrobial degradation and protects the contents from microbial degradation.

Response to Arguments

Applicant's arguments filed 16 May 2021 have been fully considered but they are not persuasive.
Applicant argues that page 2 of the specification specifies that “large or bulky” objects include mattresses, soft home goods and furniture and therefore the claims are not indefinite.
	Applicant’s argument is unpersuasive.  While the specification gives a few examples of large or bulky objects there is no clear definition and it remains unclear what are the metes and bounds of “large or bulky”.
	Applicant argues that the addition of PCR or PIR resins changes the product and points to the Declaration of Steve Kohn which states that in his opinion the inclusion 
	The Declaration of Steve Kohn is not found persuasive because no data is presented to support the assertion that PCR or PIR resins would necessarily affect the structural properties of the bag or that they cannot achieve 100% of the structural properties of virgin materials.  It is noted that these terms are broad enough to encompass resins that have no additives and that are not heated or subjected to any process that would change the chemical structure and would therefore be chemically and structurally identical to virgin resin.
Applicant points to Declaration of Steve Kohn and argues that there is no teaching that the handles of Wilfong would be considered a device for closing the bag and T-sack bag handles are not typically used to close a bag.
	Applicant’s argument is unpersuasive given that it is clear that the handles of Wilfong could be used to close the bag, for example by tying them together and would therefore meet the limitation of “device for closing”.
Applicant argues that if one were to change the thickness or dimensions of the bag of Wilfong, it would no longer function as a T-sack.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether if one were to change the thickness or dimensions of 
Applicant argues that Wilfong does not teach biodegradability of antimicrobial or antifungal properties.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that there is no motivation to combine the references.
As set forth above, it would have been obvious to one of ordinary skill in the art to add the biodegradable additive of Williams to the bag of modified Wilfong in order to impart biodegradability to the bag so that it would degrade and reduce trash and it would have been obvious to one of ordinary skill in the art to incorporate the antimicrobial agent of Clark into the bag of modified Wilfong in order to provide a bag that resists antimicrobial degradation and protects the contents from microbial degradation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.